      Case 2:18-cv-02376-GMS Document 20 Filed 10/15/18 Page 1 of 2




 1
     Law Offices of
 2   BONNETT, FAIRBOURN,
     FRIEDMAN & BALINT, P.C.
 3   2325 E. Camelback Road, Suite 300
 4   Phoenix, Arizona 85016
     Telephone: (602) 274-1100
 5   Ty D. Frankel (AZ Bar No. 027179)
     tfrankel@bffb.com
 6

 7 Law Offices of
     BONNETT, FAIRBOURN,
 8 FRIEDMAN & BALINT, P.C.
   600 W. Broadway, Suite 900
 9
   San Diego, California 92101
10 Telephone: (619) 756-7748
   Patricia N. Syverson (AZ Bar No. 020191)
11 psyverson@bffb.com

12

13                     IN THE UNITED STATES DISTRICT COURT
14                               DISTRICT OF ARIZONA
15
     Brent A. Dewoody, a single man,
16                                                    Case No. CV-18-2376-PHX-GMS
17               Plaintiff,
                                                       NOTICE OF VOLUNTARY
18   v.                                                DISMISSAL PURSUANT TO
                                                       FEDERAL RULE OF CIVIL
19
     DKAZ Holdings, LLC, an Arizona limited            PROCEDURE 41(a)(1)(A)(i)
20   liability company; Dennis N. Kindred and
     Jane Doe Kindred, husband and wife,
21

22               Defendants.

23

24         Plaintiff Brent A. Dewoody voluntarily dismisses with prejudice the above-

25 captioned matter, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), with each

26 party to bear their own attorneys’ fees and costs except as otherwise agreed between the

27 parties.

28
                                                -1-
      Case 2:18-cv-02376-GMS Document 20 Filed 10/15/18 Page 2 of 2




 1         DATED: October 15, 2018
 2
                                               BONNETT, FAIRBOURN, FRIEDMAN
 3                                             & BALINT, P.C.
 4
                                                /s/ Ty D. Frankel
 5                                             Ty D. Frankel
                                               2325 E. Camelback Road, Suite 300
 6                                             Phoenix, Arizona 85016
                                               Telephone: 602-274-1100
 7                                             Facsimile: 602-798-5860
 8                                             BONNETT, FAIRBOURN, FRIEDMAN &
                                               BALINT, P.C.
 9                                             Patricia N. Syverson
                                               600 W. Broadway, Suite 900
10                                             San Diego, California 92101
                                               Telephone: (619) 756-7748
11
                                               Attorneys for Plaintiff
12

13                                CERTIFICATE OF SERVICE
14         I, Karen Vanderbilt, hereby certify that a true copy of the foregoing document filed
15 through the ECF system will be electronically sent to the registered participants as

16 identified on the Notice of Electronic Filing, and paper copies will be sent to those indicated

17 as non-registered participants on October 15, 2008.

18

19

20                                             /s/ Karen Vanderbilt
21

22

23

24

25

26

27

28
                                                  -2-
